Citation Nr: 0302686	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-06 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $8,514.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from *September 1966 to 
June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) St. Petersburg Regional Office (RO) Committee on 
Waivers and Compromises (Committee), which denied waiver of 
recovery of an overpayment of pension benefits in the 
calculated amount of $8,514.

A hearing was held on November 5, 2002, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, an acting member of 
the Board who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.

For the reasons stated below, the Board has determined that 
this case must be remanded to the RO for further development.  
See Chairman's Memorandum No. 01-02-01, 9c.(4).


REMAND

A review of the record shows that in September 1996, the 
veteran submitted an application for VA non-service-connected 
pension benefits, stating that she was unable to work as a 
result of "brain damage" she sustained in a car accident.  
On her application, the veteran indicated that she was a 
Registered Nurse and had last worked in December 1994.  She 
claimed that she had no income from any source and that she 
did not have any assets.  By May 1997 rating decision, the RO 
awarded the veteran VA nonservice-connected pension benefits, 
effective from September 30, 1996.

The law authorizes the payment of VA nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service, is permanently and totally disabled, and 
does not have an annual income in excess of the applicable 
maximum annual pension rate.  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.3.  Because pension benefits are based in part on 
income and net worth, a person who is receiving such benefits 
is required to report to VA in writing any material change or 
expected change in his or her income, net worth, or other 
circumstance that affects the payment of benefits.  38 
U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660.  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. 
§ 3.660(a)(3).

By March 2000 letter, the RO notified the veteran that they 
had received information that she had earned $10,346 from 
various sources in 1997, which she had not reported to VA.  
Specifically, the information showed that the veteran had 
earned $360 from Steve Camp, Inc.; $5,205 from Leopoldstadt, 
Inc.; $1,168 from Stat Resource, Inc; and $3,613 in 
unemployment benefits.  Based on this information, the RO 
proposed to terminate her pension retroactively, effective 
February 1, 1997.  

The veteran did not respond to the RO's March 2000 letter.  
In a June 2000 letter, the RO notified her that her pension 
had been retroactively terminated, effective February 1, 
1997, based on the discovery of her previously-unreported 
income.  She was notified that the retroactive termination of 
her pension benefits had resulted in an overpayment of 
pension which was subject to recovery.  The veteran was 
subsequently notified that the amount of the overpayment was 
$8,514.

In a statement received in July 2000, the veteran 
acknowledged that she had received income in 1997 from all 
the sources identified by VA, except for the $360 from Steve 
Camp, Inc.  The veteran claimed that she was "unaware of 
Steve Camp, Inc."  She also specifically disputed the amount 
of income which the RO stated that she had received in 1997.  
She indicated that she wanted the RO to accept the amount of 
approximate wages she had reported for tax purposes in 1997.  
The veteran also requested waiver of recovery of the 
overpayment, stating that repayment would result in financial 
hardship.

In an August 2000 decision, the Committee denied the 
veteran's request for a waiver, finding that she had 
exhibited bad faith in the creation of the $8,514 debt.  The 
Committee provided the veteran with an audit, explaining the 
creation of the debt.

In October 2000, the RO received by facsimile a copy of the 
statement which it had received from the veteran in July 2000 
along with a copy of a letter from the Internal Revenue 
Service (IRS) to the veteran indicating that the amount of 
her adjusted gross income reported for 1997 was $9,318.  

In her notice of disagreement with the Committee's decision, 
received by the RO in October 2000, the veteran again 
disputed the amount of income that the RO stated she had 
received in 1997, particularly noting that she did not work 
for Steve Camp, Inc.  She also specifically disputed the 
total amount of the overpayment, alleging that the RO clearly 
overstated the amount.

In her testimony before the Board in November 2002, the 
veteran again disputed the amount of income VA claimed she 
had received in 1997 and stated that she had "no clue" 
regarding working for an organization by the name of Steve 
Camp, Inc.  BVA Hearing Transcript at 7, 18-19.

In disputing the amount of income the RO stated that she 
received in 1997 and the amount of the overpayment the RO 
calculated that she owed, the veteran has challenged the 
proper creation of the debt or the validity of the amount of 
the overpayment or debt in question.  In such cases, further 
appellate review by the Board with regard to the appellant's 
waiver claim must be deferred pending formal adjudication of 
her challenge to the validity of the debt.  Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991) ("when a veteran 
raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse 
of discretion to adjudicate the waiver application without 
first deciding the veteran's challenge to the lawfulness of 
the debt asserted against him or her"); VAOPGCPREC 6-98 
(July 24, 1998) (holding that when a veteran challenges the 
validity of the debt and seeks waiver of the debt, the [RO] 
must first fully review the debt's validity and, if the 
office believes the debt to be valid, prepare a written 
decision fully justifying the validity of the debt before 
referring the waiver request to the Committee on Waivers and 
Compromises).  A debtor may dispute the amount or existence 
of a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  38 C.F.R. 
§ 1.911(c)(1) (2002).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should adjudicate the 
appellant's challenge concerning the 
amount of the validity of the debt at 
issue, determine whether the appellant's 
debt was properly created and, if so, 
whether the amount of such debt was 
correctly calculated.  A written decision 
should be prepared with an explanation -- 
in addition to the audit form previously 
provided to the veteran -- as to the 
manner in which the debt was calculated, 
and this decision should be sent to the 
veteran and a copy placed in the claims 
file. 

2.  If it is determined that a debt was 
properly created, the RO should notify 
the appellant of her right to appeal the 
RO's decision on this issue to the Board.  
If she files a notice of disagreement on 
this issue, a statement of the case 
should be issued, and she should be 
afforded the usual amount of time to 
perfect her appeal to the Board by filing 
a substantive appeal.

3.  If it is determined that a debt was 
properly created, then the Committee 
should review the waiver claim and 
determine whether such a waiver is 
warranted under applicable laws and 
regulations.  If the decision of the 
Committee remains adverse to the 
appellant, then she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After affording them a reasonable 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



